310 F.3d 786
INDUSTRIAS MAGROMER CUEROS Y PIELES S.A., Plaintiff-Appellee,v.LOUISIANA BAYOU FURS INC., et al., Defendants,Louisiana Bayou Furs Inc., William L. Berry, Defendants-Appellants.
No. 01-30185.
United States Court of Appeals, Fifth Circuit.
October 23, 2002.

Brent Bennett Barriere (argued), Phelps Dunbar, Owen Bennett St. Amant, Smith & Fawer, New Orleans, LA, Luther T. Munford, Phelps Dunbar, Jackson, MS, Harry Alston Johnson, III, Phelps Dunbar, Baton Rouge, LA, for Plaintiff-Appellee.
Charles D. Marshall, Jr. (argued), Charles A. Snyder, Milling Benson Woodward, New Orleans, LA, Glenn G. Morris (argued), Baton Rouge, LA, for Defendants-Appellants.
Appeal from the United States District Court for the Eastern District of Louisiana; Martin L.C. Feldman, Judge.

ON PETITION FOR PANEL REHEARING

(Opinion June 24, 2002, 5th Cir., 293 F.3d 912)
Before JONES, EMILIO M. GARZA and STEWART, Circuit Judges.
PER CURIAM:


1
The Defendants-Appellants' (Louisiana Bayou Furs, Inc. ("Bayou Furs") and William L. Berry ("Berry")) Petition for Rehearing is DENIED. In denying rehearing, we clarify a statement in Part X of the opinion. In Part X, we stated that "the fact that we have granted judgment as a matter of law for Berry on the LUTPA claim does not affect the judgment or his liability for the damages." As the Defendants-Appellants point out, the statutory claim for attorneys' fees in this case was under the Louisiana Unfair Trade Practices Act ("LUTPA"). Because we granted judgment as a matter of law in favor of Berry on the LUTPA claim, Berry is not liable to the Plaintiff-Appellee for attorneys' fees. However, this does not affect Bayou Furs's liability to the Defendants-Appellants or Berry's liability for the damages awarded by the jury. In all other respects, the Petition for Panel Rehearing is DENIED.